JUSTICE MCCULLOUGH, specially concurring: I write this only in further explanation of my position with respect to the interpretation of section 19(k). That section provides, as the majority points out, "the Commission may award compensation additional to that otherwise payable under this Act equal to 50% of the amount payable at the time of such award.” (Ill. Rev. Stat. 1987, ch. 48, par. 138.19(k).) I do not interpret Moore as requiring that the Commission, if it does award penalties, must award penalties on the total amount of the award. Section 19(k) provides, as stated, the Commission "may award compensation additional to that otherwise payable.” (Emphasis added.) The Commission is not required by that section to award the penalties on the full amount. It has discretion and as I have indicated, "may” award penalties on the total amount of the award. Such an interpretation would be consistent with prior dispositions made by this court in penalty matters under section 19(k).